Bond Proceeding of Undocumented Aliens
Seeking to Enter the United States Illegally
In determining whether to release on bond undocumented migrants who arrive in the United States by
sea seeking to evade inspection, it is appropriate to consider national security interests implicated by
the encouragement of further unlawful mass migrations and the release of undocumented alien
migrants into the United States without adequate screening.
In bond proceedings involving aliens seeking to enter the United States illegally, where the government
offers evidence from sources in the Executive Branch with relevant expertise establishing that
significant national security interests are implicated, immigration judges and the Board of Immigration Appeals shall consider such interests.
Considering national security grounds applicable to a category of aliens in denying an unadmitted
alien’s request for release on bond does not violate any due process right to an individualized
determination in bond proceedings under section 236(a) of the Immigration and Nationality Act.

April 17, 2003

OPINION IN BOND PROCEEDINGS
Respondent is an undocumented alien from Haiti who was taken into custody
and detained by the Immigration and Naturalization Service (“INS”) on October
29, 2002, while attempting to evade lawful immigration procedures and enter the
United States illegally. He arrived aboard a vessel that sailed into Biscayne Bay,
Florida, on that date, carrying 216 undocumented aliens from Haiti and the
Dominican Republic. He and other passengers on the vessel were apprehended
ashore after the vessel sought to evade coastal interdiction by the United States
Coast Guard and after many of the aliens sought to evade law enforcement
authorities ashore. See INS Brief in Support of Bond Appeal (“INS Brief”), Ex. A.
Respondent was placed in removal proceedings and charged as being an inadmissible alien under section 212(a)(6)(A)(i) of the Immigration and Nationality Act
(“INA”), 8 U.S.C. § 1182(a)(6)(A)(i) (2002). He is now seeking asylum in the
United States and has applied for bond, which would allow his release into the
community pending disposition on removal or asylum.
On November 6, 2002, an immigration judge (“IJ”) granted respondent’s application for release on bond (set at $2,500) over the objections of the INS. The INS
argued, inter alia, that the release of respondent, and of other members of the
undocumented migrant group of October 29, would stimulate further surges of
such illegal migration by sea and threaten important national security interests.
The INS then appealed the IJ’s decision to the Board of Immigration Appeals
(“BIA”). The BIA dismissed the appeal, concluding, inter alia, that the broad
national interests invoked by the INS were not appropriate considerations for the
IJ or the BIA in making the bond determination, “[a]bsent contrary direction from
the Attorney General.” Decision of the Board of Immigration Appeals, In re D–J–,
at 2 (Mar. 13, 2003) (“BIA Dec.”). Exercising authority transferred to the Depart-

1

Opinions of the Office of Legal Counsel in Volume 27

ment of Homeland Security (“DHS”) by the Homeland Security Act of 2002
(“HSA”), and pursuant to the provisions of 8 C.F.R. § 1003.1(h)(1)(iii), the Under
Secretary for Border and Transportation Security has now referred the BIA’s
decision to me for review.1 This referral automatically stayed the BIA’s order
pending my decision. See 8 C.F.R. § 1003.19(i)(2).
On February 12, 2003, the IJ denied respondent’s application for asylum. His
appeal of that decision is pending before the BIA.
Although authority to enforce and administer the INA and other laws related to
the immigration and naturalization of aliens has recently been transferred to the
Secretary of Homeland Security by the HSA, the Attorney General retains his
authority to make controlling determinations with respect to questions of law
arising under those statutes.2 This statutory framework is consistent with the
Attorney General’s traditional role as the primary interpreter of the law within the
Executive Branch. See generally 28 U.S.C. §§ 511–513 (2000).
Pursuant to the authority and discretion vested in me under the provisions of
section 236(a) of the INA, 8 U.S.C. § 1226(a) (2000),3 I have determined that the
1
On March 1, 2003, the INS was transferred from the Department of Justice to the Department of
Homeland Security pursuant to the HSA, Pub. L. No. 107-296, 116 Stat. 2135, 2178. The Executive
Office for Immigration Review, however, remains in the Department of Justice. On February 28, 2003,
the Attorney General published a technical rule that moved 8 C.F.R. § 3.1(h) (2002) to 8 C.F.R.
§ 1003.1(h). See Aliens and Nationality; Homeland Security; Reorganization of Regulations, 68 Fed.
Reg. 9824, 9332 (Feb. 28, 2003) (to be codified at 8 C.F.R. § 1003.1(h)). The authority of the INS
Commissioner to refer Board decisions to the Attorney General is now vested in the Secretary of
Homeland Security, or in “specific officials of the Department of Homeland Security designated by the
Secretary with the concurrence of the Attorney General.” 8 C.F.R. § 1003.1(h)(iii).
2
See INA § 103(a)(1) (codified at 8 U.S.C. § 1103(a)(1), as amended by Homeland Security Act of
2002 Amendments, Pub. L. No. 108-7, div. L, § 105(a)(1), 117 Stat. 531 (2003)), which provides:

The Secretary of Homeland Security shall be charged with the administration and enforcement of this chapter and all other laws relating to the immigration and naturalization of aliens, except insofar as this chapter or such laws relate to the powers, functions, and duties conferred upon the President, Attorney General, the Secretary of
State, the officers of the Department of State, or diplomatic or consular officers: Provided, however, That determination and ruling by the Attorney General with respect to
all questions of law shall be controlling.
3
Section 1102 of the HSA, 116 Stat. at 2274, added a new subsection (g) to section 103 of the INA,
providing as follows:

The Attorney General shall have such authorities and functions under this Act and all
other laws relating to the immigration and naturalization of aliens as were exercised
by the Executive Office for Immigration Review, or by the Attorney General with respect to the Executive Office for Immigration Review, on the day before the effective
date of the Immigration Reform, Accountability and Security Enhancement Act of
2002.
The Attorney General’s authority to detain, or authorize bond for aliens under section 236(a) of the
INA is one of the authorities he retains pursuant to this provision, although this authority is shared with
the Secretary of Homeland Security because officials of that department make the initial determination
whether an alien will remain in custody during removal proceedings. See INA § 103(a), (g) (as
amended); 8 C.F.R. §§ 236.1(c), (d), 287.3(d) (2002).

2

Bond Proceeding of Undocumented Aliens Seeking to Enter United States Illegally

release of respondent on bond was and is unwarranted due to considerations of
sound immigration policy and national security that would be undercut by the
release of respondent and other undocumented alien migrants who unlawfully
crossed the borders of the United States on October 29, 2002. I further determine
that respondent has failed to demonstrate adequately that he does not present a risk
of flight if released on bond and that he should be denied bond on that basis as
well. See 8 C.F.R. § 236.1(c)(8) (2002). Accordingly, I order that the BIA’s
decision and order be vacated, and that respondent be denied bond and detained
pending appropriate disposition and proceedings respecting his status under the
immigration laws.
I.
My review of the BIA’s decision in this case is de novo; it is not confined to
reviewing the decisions of the BIA or the IJ for legal or factual error. See Deportation Proceedings of Joseph Patrick Thomas Doherty, 12 Op. O.L.C. 1, 4 (1988)
(“[W]hen the Attorney General reviews a case pursuant to 8 C.F.R. § 3.1(h), he
retains full authority to receive additional evidence and to make de novo factual
determinations.”). In making their decisions in this matter, both the IJ and the BIA
were exercising limited authority that is dependent upon delegation from the
Attorney General. See id. When I undertake review of such decisions pursuant to a
referral under 8 C.F.R. § 1003.1(h), the delegated authorities of the IJ and the BIA
are superseded and I am authorized to make the determination based on my own
conclusions on the facts and the law. The recent promulgation of 8 C.F.R.
§ 1003.1(d)(3), which precludes the BIA from engaging in de novo review of an
IJ’s findings of fact, does not affect the de novo standard articulated in Doherty
because that regulation does not govern the authority of the Attorney General to
review BIA decisions.
I now turn to the question of whether respondent should have been detained or
released on bond under the authority of section 236(a) of the INA.
II.
A.
The law governing the detention or release of aliens such as respondent (i.e.,
aliens arrested and detained pending a decision on removal) is set forth in section
236(a) of the INA. It provides that the Attorney General may (1) continue to detain
the alien; or (2) release the alien on bond or conditional parole.4 Conditional parole

4

See supra note 3.

3

Opinions of the Office of Legal Counsel in Volume 27

is not placed in issue here, so the only question is whether respondent should be
detained or released on bond.
As recognized by the Supreme Court, section 236(a) does not give detained
aliens any right to release on bond. See Carlson v. Landon, 342 U.S. 524, 534
(1952). Rather, the statute merely gives the Attorney General the authority to grant
bond if he concludes, in the exercise of broad discretion, that the alien’s release on
bond is warranted. The extensive discretion granted the Attorney General under
the statute is confirmed by its further provision that “[t]he Attorney General’s
discretionary judgment regarding the application of this section shall not be
subject to review.” INS § 236(c). Even apart from that provision, the courts have
consistently recognized that the Attorney General has extremely broad discretion
in determining whether or not to release an alien on bond under this and like
provisions. See, e.g., Carlson, 342 U.S. at 540; United States ex rel. Barbour v.
Dist. Dir. of INS, 491 F.2d 573, 577–78 (5th Cir. 1974). Further, the INA does not
limit the discretionary factors that may be considered by the Attorney General in
determining whether to detain an alien pending a decision on asylum or removal.
See, e.g., Carlson, 342 U.S. at 534 (Attorney General’s denial of bail to alien is
within his lawful discretion as long as it has a “reasonable foundation”); Barbour,
491 F.2d at 578 (INS finding that alien was a threat to national security warranted
denial of bond, applying “reasonable foundation” standard); see also Sam
Andrews’ Sons v. Mitchell, 457 F.2d 745, 748 (9th Cir. 1972) (Attorney General’s
exercise of discretionary authorities under the INA must be upheld if they are
founded “on considerations rationally related to the statute he is administering”).
Further discretionary authority for the release on bond of aliens such as respondent is found in subpart A, section 236.1 of the INS regulations governing
“Detention of Aliens Prior to Order of Removal.” This regulation provides:
Any officer authorized to issue a warrant of arrest may, in the officer’s discretion, release an alien not described in section 236(c)(1)
of the Act, under the conditions at section 236(a)(2) and (3) of the
Act; provided that the alien must demonstrate to the satisfaction of
the officer that such release would not pose a danger to property or
persons, and that the alien is likely to appear for any future proceeding.
8 C.F.R. § 236.1(c)(8) (emphasis added). This provision gives the DHS discretionary authority to release a covered alien on bond if, and only if, the alien makes a
satisfactory demonstration with respect to the stated criteria. Like section 236(a), it
does not establish any right to release on bond.

4

Bond Proceeding of Undocumented Aliens Seeking to Enter United States Illegally

B.
I will now briefly summarize the pertinent facts and contentions of the parties
indicated in the record.
As noted above, respondent arrived off the shores of Florida in an overloaded
vessel with 216 undocumented aliens from Haiti and the Dominican Republic on
October 29, 2002. After the vessel sought to evade the orders and interdiction
efforts of a United States Coast Guard (“USCG”) vessel, some of the alien
passengers jumped from the vessel and swam ashore. After the migrant vessel ran
aground, the remaining passengers disembarked and, despite the order of USCG
officers to stop, ran ashore and fled from law enforcement officers before they
were apprehended. See INS Brief, Ex. A (Declaration of Captain Mark J. Kerski,
USCG) (“Kerski Declaration”). I find nothing in the record showing that respondent was not among the alien migrants who disobeyed the orders of, and sought to
evade, USCG or law enforcement officers ashore in an effort to enter the United
States unlawfully.
Respondent offered limited evidence and information in the proceedings below
in support of his claims that he did not present a danger to the community, a risk
of flight, or a threat to national security. Respondent testified that he has not been
arrested or convicted of a crime; and that, if released, he would live with an uncle
residing in New York, New York, who would provide him with food, shelter, and
transportation while he applied for asylum. Memorandum Decision of the
Immigration Judge, In re D–J–, at 2 (Dec. 12, 2002) (“IJ Dec.”).
Respondent’s brief before the BIA asserts that he was “willingly taken into INS
custody.” Respondent’s Brief in Support of the Immigration Judge’s Custody
Determination at 3 (“Respondent’s Brief”). That assertion, however, does not
address whether respondent was among the migrants who sought to evade USCG
and other law enforcement officers after coming ashore, as indicated in the
USCG’s Kerski Declaration. Respondent’s brief further asserts that, because he
does not speak or understand English, he could not be expected to obey any orders
from English-speaking law enforcement officers at the time he came ashore. That
assertion, however, does not address the likelihood, indicated by the content of the
Kerski Declaration, that the circumstances in which those orders were issued were
such that their meaning would have been clear in context, without regard to the
particular words uttered by the officers. See INS Brief, Ex. A, ¶¶ 4–6.
In opposing respondent’s contentions, the INS submitted declarations from
officers of the Coast Guard, the Department of State, and the Department of
Defense (“DOD”) as exhibits before the IJ and the BIA.5 The INS maintains that

5
The exhibits submitted with the INS brief included: Declaration of Captain Mark J. Kerski, USCG
(Exhibit A); Memorandum from the United States Department of State (Exhibit B); Declaration of
Captain Kenneth A. Ward, USCG (Exhibit C); Declaration of Johnny Williams (Exhibit D); Supple-

5

Opinions of the Office of Legal Counsel in Volume 27

these declarations show that there are strong concerns of national security
requiring the continued detention of respondent and similarly situated undocumented migrants pending removal proceedings. Two general areas of concern are
implicated. First, there is a concern that the release of aliens such as respondent
and the other October 29 migrants would tend to encourage further surges of mass
migration from Haiti by sea, with attendant strains on national and homeland
security resources. Such mass migrations would also place the lives of the aliens at
risk. Second, in light of the terrorist attacks of September 11, 2001, there is
increased necessity in preventing undocumented aliens from entering the country
without the screening of the immigration inspections process.
The first area of national security concern advanced by the INS is the threat of
further mass migration. The INS asserts that reports and rumors of successful entry
into the United States by Haitian migrants have fueled recent migration surges and
the perception of further successful entries could encourage further mass migration
attempts.6 In support of this contention, the INS has submitted a memorandum
issued by the State Department supporting detention of the migrants who landed in
Florida on October 29, 2002, in order to prevent further mass migrations. The
memorandum states in relevant part:
The disposition of those detained in the October 29 arrival will spur
further migration if they are released into the U.S. Such treatment
would create a perception in Haiti of an easing in U.S. policy with
respect to admission of migrants. For this reason, the Department of
State strongly recommends that the 216 migrants (207 Haitians, 9
Dominicans) from the boat which reached Key Biscayne on October
29 be detained while they undergo processing. The migrants should
be detained unless and until they demonstrate a well-founded fear of
persecution. Those who cannot do so should continue to be held, absent a compelling humanitarian reason for release, until they can be
expeditiously repatriated.
INS Brief, Ex. B. The State Department memorandum sets forth extensive and
detailed information documenting the relationship between perceptions in Haiti of

mental Declaration of Captain Kenneth A. Ward, USCG (Exhibit E); and Declaration of Joseph J.
Collins, Deputy Assistant Secretary of Defense for Stability Operations (Exhibit F).
6
Following the successful landing of more than 200 Haitians on October 29, 2002, on November 7,
2002, and again on November 9, 2002, the USCG successfully interdicted three groups of undocumented Haitian migrants attempting to transit to the United States via the Bahamas. In all, 264 Haitian
migrants were interdicted on these dates. Such incidents are “typical of a surge in Haitian migrant
departures following similar successful landings and demonstrates the ‘pull’ factor that successful
landing can have.” INS Brief, Ex. E, ¶ 3 (Supplemental Declaration of Captain Kenneth A. Ward,
USCG).

6

Bond Proceeding of Undocumented Aliens Seeking to Enter United States Illegally

successful U.S. entry by seagoing migrants and the likelihood of further mass
migrations. Id.
The declarations submitted from the Coast Guard (see supra note 6) and the
Defense Department express corroborating statements regarding this concern. The
Coast Guard states that “[a]necdotal reporting and operational experience strongly
suggests that detaining and swiftly repatriating those who illegally and unsafely
attempt to enter the United States by sea is a significant deterrent to surges in
illegal immigration and mass migration.” INS Brief, Ex. C, ¶ 9 (Declaration of
Captain Kenneth A. Ward, USCG). Similarly, the Department of Defense declaration states that “[a]ctual or even perceived changes in U.S. immigration policy can
trigger mass migration events by encouraging other potential illegal migrants.”
INS Brief, Ex. F, ¶ 5 (Declaration of Joseph J. Collins, Deputy Assistant Secretary
of Defense for Stability Operations).
The INS submissions also outline an additional national security implication of
encouraging future mass migrations by sea from Haiti. The Coast Guard declaration asserts that continued mass migrations from Haiti have “heavily taxed Coast
Guard capacity and capabilities,” while “reducing responsiveness in other mission
areas.” INS Brief, Ex. C, ¶ 7. The Department of Defense, which is also involved
in efforts to contain such overseas migrations, also asserts that the demands of
mass migrations from Haiti “would create a drain on scarce assets that are being
used in or supporting operations elsewhere.” INS Brief, Ex. F, ¶ 8.
The declarations submitted by the INS also substantiate a national security
concern raised by the prospect of undocumented aliens from Haiti being released
within the United States without adequate verification of their background,
associations, and objectives. Thus, the State Department declaration asserts that it
has “noticed an increase in third country nations (Pakistanis, Palestinians, etc.)
using Haiti as a staging point for attempted migration to the United States. This
increases the national security interest in curbing use of this migration route.” INS
Brief, Ex. B, ¶ 11. Relatedly, the Coast Guard’s supplemental declaration asserts
that the boatloads of interdicted Haitians have included persons previously
deported for drug trafficking and subject to outstanding felony warrants. INS
Brief, Ex. E, ¶ 4 (Supplemental Declaration of Captain Kenneth A. Ward, USCG).
The Coast Guard further asserts that “because maritime migrants are typically
undocumented and carry little or no identification, it is often difficult to ascertain
the identity and background of interdicted persons, particularly in large groups,
which presents potential threats to officer safety, as well as national security.” Id.
III.
Having considered the record and the briefs of the parties, and exercising my
authority under section 236(a) of the INA, I have determined that the release of
respondent on bond is unwarranted.

7

Opinions of the Office of Legal Counsel in Volume 27

I conclude that releasing respondent, or similarly situated undocumented seagoing migrants, on bond would give rise to adverse consequences for national
security and sound immigration policy. As demonstrated by the declarations of the
concerned national security agencies submitted by the INS, there is a substantial
prospect that the release of such aliens into the United States would come to the
attention of others in Haiti and encourage future surges in illegal migration by sea.
Encouraging such unlawful mass migrations is inconsistent with sound immigration policy and important national security interests. As substantiated by the
government declarations, surges in such illegal migration by sea injure national
security by diverting valuable Coast Guard and DOD resources from counterterrorism and homeland security responsibilities. Such national security considerations clearly constitute a “reasonable foundation” for the exercise of my discretion
to deny release on bond under section 236(a). See Carlson, 342 U.S. at 534;
Barbour, 491 F.2d at 578.
I have noted the BIA’s suggestion that the INS’s recent adoption of a policy
placing certain aliens (including many undocumented aliens who arrive by sea and
are not admitted or paroled) in expedited removal proceedings in which affected
aliens, with limited exceptions, would be automatically detained without review
by an IJ or the BIA tends to negate the INS’s concern regarding the encouragement of migration surges. BIA Dec. at 2 n.3; see Notice Designating Aliens
Subject to Expedited Removal Under Section 235(b)(1)(A)(iii) of the Immigration
and Nationality Act, 67 Fed. Reg. 68,924–26 (Nov. 13, 2002). The offsetting
effect suggested by the BIA would presumably be due to the prospect that the new
expedited removal policy will be so restrictive that potential Haitian migrants
would learn of that and be deterred from future migration attempts, regardless of
respondent’s fate and that of the other October 29 migrants. While the expedited
removal policy may reduce the incidence of seagoing Haitian migrants being
released on bond pending removal, it hardly provides airtight assurance against
future successful entries by such migrants through legal and extra-legal maneuvers, or the encouragement of additional maritime migrations likely to arise from
such entries. I note, for example, that the policy’s strict detention provision is
entirely inapplicable to aliens who are admitted or paroled. In any event, even if
the new policy somewhat reduced the expectations of further successful U.S.
entries, the release of respondent and hundreds of others from the October 29
migrant group would strongly undercut any resultant deterrent effect arising from
the policy. The persistent history of mass migration from Haiti, in the face of
concerted statutory and regulatory measures to curtail it, confirms that even
sporadic successful entries fuel further attempts. I therefore am not persuaded that
the new expedited removal policy negates the migration “surge” consideration.
I further conclude that the release on bond of undocumented seagoing migrant
aliens from Haiti without adequate background screening or investigation presents
a risk to national security that provides additional grounds for denying respond-

8

Bond Proceeding of Undocumented Aliens Seeking to Enter United States Illegally

ent’s release on bond. This consideration is fortified by the State Department’s
assertion that it has observed an increase in aliens from countries such as Pakistan
using Haiti as a staging point for migration to the United States. Under the current
circumstances of a declared national emergency, the government’s capacity to
promptly undertake an exhaustive factual investigation concerning the individual
status of hundreds of undocumented aliens is sharply limited and strained to the
limit. Under these circumstances, it is reasonable to make a determination that
aliens arriving under the circumstances presented by the October 29 influx should
be detained rather than released on bond. There is substantial risk that granting
release on bond to such large groups of undocumented aliens may include persons
who present a threat to the national security, as well as a substantial risk of
disappearance into the alien community within the United States.
I note that the BIA has acknowledged the seriousness of the INS’s arguments
that the detention or release of these aliens implicates important national security
interests. See BIA Dec. at 2. The BIA determined, however, that such considerations fall “outside the scope of Immigration Judge bond proceedings as such
proceedings are currently constituted,” except where individual considerations
show that respondent is not likely to appear or presents a danger to the community.
The BIA then stated: “Absent contrary direction from the Attorney General, we
therefore agree with the Immigration Judge’s focus on the respondent’s individual
likelihood to appear and individual danger to the community.” Id. This opinion
provides the BIA and IJs with the “contrary direction” to which the BIA referred.
In future proceedings involving similarly situated aliens, this opinion constitutes
binding precedent, requiring the BIA and IJs to apply the standards set forth
herein, including consideration of national security interests. See generally Iran
Air v. Kugelman, 996 F.2d 1253, 1260 (D.C. Cir. 1993) (administrative judges
“are entirely subject to the agency on matters of law”). Further, in all future bond
proceedings involving aliens seeking to enter the United States illegally, where the
government offers evidence from sources in the Executive Branch with relevant
expertise establishing that significant national security interests are implicated, IJs
and the BIA shall consider such interests.
Finally, I conclude that respondent has not individually demonstrated that he
satisfies the prerequisites to discretionary release on bond under the provisions of
8 C.F.R. § 236.1(c)(8). The INS may (but is not required to) grant release under
that provision if the alien demonstrates to its satisfaction that such release would
not pose a danger to property or persons, and that the alien is likely to appear for
any future proceeding. I do not find that respondent has adequately demonstrated
that he is likely to appear at future proceedings for purposes of granting release on
bond pursuant to section 236(a)(2) of the INA or 8 C.F.R. § 236.1(c)(8). There are
strong indications in the record that respondent was among those aliens who
sought to evade Coast Guard and law enforcement officers in a determined effort
to effect illegal entry into the United States. Because such evasive behavior does

9

Opinions of the Office of Legal Counsel in Volume 27

not provide reassuring evidence of respondent’s likely reliability in appearing for
future proceedings, it was incumbent upon respondent to produce substantial
countervailing evidence as to that criterion. I conclude that the minimal showing
made by respondent on this point was insufficient to demonstrate the likelihood of
his appearance for future proceedings.7
In addition, I note that respondent was denied asylum by the immigration judge
on February 12, 2003. Respondent appealed that decision to the BIA on March 14,
2003, and that appeal remains pending. The IJ’s denial of respondent’s application
for asylum increases the risk that respondent will flee if released from detention.
“A respondent with a greater likelihood of being granted relief from deportation
has a greater motivation to appear for a deportation hearing than one who, based
on a criminal record or otherwise, has less potential of being granted such relief.”
Matter of Andrade, 19 I. & N. Dec. 488, 490 (BIA 1987).
IV.
Although neither the IJ nor the BIA chose to address the issue, respondent
contends that he is constitutionally entitled on due process grounds to an “individualized determination” of his request for release on bond and that denying bond on
broad national security grounds that are generally applicable to the October 29
migrants would somehow violate such a right. Respondent’s Brief at 6–8. In that
regard, I note that several federal appellate courts have recently held that a lawful
permanent resident alien has a due process right to an individualized hearing and
determination on whether he poses a risk of flight or a danger to the community
when subjected to the mandatory detention provisions of section 236(c) of the
INA. See Kim v. Ziglar, 276 F.3d 523 (9th Cir.), cert. granted sub nom. Demore v.
Kim, 536 U.S. 956 (2002); Patel v. Zemski, 275 F.3d 299, 314–15 (3d Cir. 2001);
see also Hoang v. Comfort, 282 F.3d 1247, 1256 (10th Cir. 2002). Another federal
appeals court has reached a contrary conclusion on that issue, see Parra v.
Perryman, 172 F.3d 954, 958 (7th Cir. 1999), and the Supreme Court has granted
the government’s petition for a writ of certiorari and heard oral argument in Kim.*
I first note that the decisions in Kim and Patel were specifically addressed to
the mandatory detention provisions of section 236(c) of the INA and are therefore
fundamentally distinguishable from the procedures afforded under section 236(a).
Section 236(c) requires nondiscretionary detention as a categorical statutory
mandate for those aliens covered by it, whereas section 236(a) affords aliens to
7
The INS also offered evidence disputing respondent’s claim that, individually, he does not pose a
danger to the community and is likely to appear in future proceedings. See INS Brief at 14–15.
*
Editor’s Note: The Supreme Court subsequently reversed the Ninth Circuit in Kim, holding that
the government could detain an alien under section 236(c), without providing an individualized
determination as to whether the alien presented a flight risk, “for the limited period of his removal
proceedings.” Demore v. Kim, 538 U.S. 510, 531 (2003).

10

Bond Proceeding of Undocumented Aliens Seeking to Enter United States Illegally

whom it applies the opportunity to seek discretionary relief (bond or conditional
parole) in a hearing before an immigration judge. See Kim, 276 F.3d at 533.
More significantly, however, the holdings in Kim and Patel were premised
upon the petitioner’s status as a lawful permanent resident alien. See Kim, 276
F.3d at 528, 534; Patel, 275 F.3d at 307. In contrast, respondent has not even been
admitted to the United States, let alone acquired the status of a lawful permanent
resident alien. Respondent’s status is that of an undocumented alien, charged as
being inadmissible as an alien present in the United States without having first
been admitted or paroled. See INA § 212(a)(6)(A)(i). As an alien who has “not yet
gained initial admission to the United States,” he does not qualify for the limited
due process protection extended to “admitted” aliens under the sharply distinguishable circumstances presented in Zadvydas v. Davis, 533 U.S. 678, 682 (2001)
(“We deal here with aliens who were admitted to the United States but subsequently ordered removed. Aliens who have not yet gained initial admission to this
country would present a very different question.”). As explained by the court in
Gisbert v. Attorney General, 988 F.2d 1437, 1440 (5th Cir.), amended on other
grounds, 997 F.2d 1122 (5th Cir. 1993): “Although aliens seeking admission into
the United States may physically be allowed within its borders pending a determination of admissibility, such aliens are legally considered to be detained at the
border and hence as never having effected entry into this country.” Accord United
States v. Lopez-Vasquez, 227 F.3d 476, 484–85 (5th Cir. 2000); Zheng v. INS, 207
F. Supp. 2d 550, 552 (E.D. La. 2002) (“The detention of aliens who have been
denied initial admission into the United States does not implicate the Fifth
Amendment, even if such aliens were subsequently paroled or released within the
country.”).
Even if respondent were entitled to an individualized hearing, however, such a
conclusion would not support a contention that this respondent’s request for
release on bond must be determined exclusively on the basis of his individual
situation, rather than on the basis of general considerations applicable to a
category of migrants, as a matter of constitutional due process. The mere fact that
general considerations are introduced does not negate the individual nature of the
hearing. The Attorney General is broadly authorized to detain respondent, and
deny his request for bond, based on any reasonable consideration, individualized
or general, that is consistent with the Attorney General’s statutory responsibilities.
See Reno v. Flores, 507 U.S. 292, 313–14 & n.9 (1993) (rejecting juvenile aliens’
demands for an “individualized custody hearing” and upholding INS use of
“reasonable presumptions and generic rules” in such cases).
In any event, I have given full consideration to the individual aspects of respondent’s claim for bond based on the record in this proceeding. I find nothing in
respondent’s individual case that warrants granting him release on bond when
balanced against the above-described compelling factors that militate against such

11

Opinions of the Office of Legal Counsel in Volume 27

release in the case of undocumented aliens attempting illegal entry into the United
States under the circumstances presented by the October 29 influx.
Finally, I note that respondent argued to the BIA that an INS policy of detaining Haitian migrants in order to deter other Haitians from migrating to the United
States seeking asylum violates international law. See Respondent’s Brief at 8–9. In
support of his argument, he invokes the right to asylum protected by Article 14 of
the Universal Declaration of Human Rights (“UDHR”) and an advisory opinion of
the United Nations High Commission for Refugees stating that “asylum seekers
should not be detained for purposes of deterrence.” Id. at 8. The BIA did not
address respondent’s arguments on this point in its decision.
This argument is without merit. First, the UDHR is merely a nonbinding expression of aspirations and principles, rather than a legally binding treaty. See
Haitian Refugee Ctr. v. Gracey, 809 F.2d 794, 816 n.17 (D.C. Cir. 1987) (UDHR
“is merely a nonbinding resolution, not a treaty”). In any event, the application of
U.S. law to protect the nation’s borders against mass migrations by hundreds of
undocumented aliens violates no right protected by the UDHR or any other
applicable rule of international law. As the Supreme Court has recognized, “‘the
power to expel or exclude aliens [is] a fundamental sovereign attribute exercised
by the Government’s political departments . . . .’” Fiallo v. Bell, 430 U.S. 787, 792
(1977) (quoting Shaughnessy v. United States ex rel. Mezei, 345 U.S. 206, 210
(1953)). The authority to expel aliens is meaningless without the authority to
detain those who pose a danger or a flight risk during the process of determining
whether they should be expelled. The national security interests invoked in this
opinion are directed at unlawful and dangerous mass migrations by sea, not the
right to seek asylum. Aliens who do arrive in the United States, including respondent himself, are afforded the right to apply for asylum and have those applications
duly considered.8

8
I note that a regional official of the United Nations High Commissioner for Refugees (“UNHCR”)
has sent me a letter volunteering certain comments on this proceeding. Letter for The Honorable John
Ashcroft, Attorney General of the United States, from Guenet Guebre-Christos, Regional Representative, United Nations High Commissioner for Refugees, Re: Matter of D–J–, Advisory Opinion on
Detention of Asylum Seekers (Mar. 28, 2003). In brief, the UNHCR letter makes certain arguments
invoking purported obligations arising under the 1967 Protocol Relating to the Status of Refugees, 19
U.S.T. 6223, T.I.A.S. No. 6577 (Jan. 31, 1967) (“Protocol”), and the 1951 United Nations Convention
Relating to the Status of Refugees, 189 U.N.T.S. 150 (1954), 19 U.S.T. 6259, 6278, T.I.A.S. No. 6577
(1968) (“Convention”). The United States is not a party to the Convention, but it is a party to the
Protocol, which incorporates by reference Articles 2 through 34 of the Convention. The Protocol is not
self-executing, but Congress has incorporated into the INA, through the Refugee Act of 1980, the
appropriate requirements of the Protocol. Consequently, the Protocol does not afford respondent any
rights beyond what he is afforded under the federal immigration laws, as applied in this decision. See
Abdelwahed v. INS, 22 Fed. Appx. 811, 815, 2001 WL 1480651 (9th Cir.) (stating that “the Protocol
does not give [the petitioner] any rights beyond what he already enjoys under the immigration
statutes”); Legal Obligations of the United States under Article 33 of the Refugee Convention, 15 Op.
O.L.C. 86, 87 (1991) (“[T]he Protocol by which the United States adhered to the Convention is not

12

Bond Proceeding of Undocumented Aliens Seeking to Enter United States Illegally

V.
I have determined that respondent’s release on bond under the provisions of
section 236(a) of the INA is unwarranted. The BIA’s Order of March 13, 2003, is
hereby vacated and respondent is to be detained pending decision on removal.
JOHN D. ASHCROFT
Attorney General

self-executing for domestic law purposes. Accordingly, the Protocol itself does not create rights or
duties that can be enforced by a court.”).

13